Title: [1779 December 27. Monday.]
From: Adams, John
To: 


      1779 December 27. Monday. We travelled from Betanzos to Castillano. The roads still mountainous and rocky. Neither the Horses nor the Mules could be trusted, in ascending or descending the rocky Steeps of the Mountains in the Carriges without two Men on foot to hold them by their bridles and their heads, and with all our precautions, We broke one of our Axle Trees, early in the day which prevented Us from going more than four Leagues in the whole. The House in Castillano where We lodged was of Stone, two Stories in height. We entered into the Kitchen, where was no floor but the Ground and no Carpet but Straw trodden into mire by Men, Hogs, horses and Mules. In the middle of the Kitchen was a Mound raised a little above the Level of the Ground with Stones and Earth, on which was a fire, with Potts, Kettles, Skillets &c. of the fashion of the Country, over it, and round about it. There was no Chimney filled the room and if any of it ascended, it found no other passage to the open Air, but through two holes drilled through the Tyles of the roof, not perpendicularly over the fire, but at Angles of about forty five degrees. On one Side was a flew Oven, very large, black, smoaky and sooty. On the opposite Side of the fire was a Cabbin filled with Straw where I suppose the Patron del Casa, that is, the Master of the House, his Wife and four Chilldren, all lodged and slept together. On the same floor or rather on the same level of Ground, with the Kitchen was the Stable. There was indeed a Door which might have parted the Kitchen from the Stable: but this was always open, and indeed it would have been impossible to see or breath with it shut: and the floor or ground of the Stable, was covered with miry Straw like the Kitchen. I went  into the Stable and saw it filled on all Sides with Mules belonging to Us and several other Travellers who were obliged to put up, by the Rain. The Smoke filled every part of the Kitchen, Stable, and all other parts of the House, and was so thick that it was very difficult to see or breath. There was a flight of Steps of Stone covered with Mud and Straw, from the Kitchen floor up into a Chamber. On the left hand as you ascended the Stairs, was a Stage, built up about half Way from the Kitchen floor to the Chamber floor. On this Stage was a bed of Straw and on the Straw lay, a fatting hog. Around the Kitchen fire were arranged the Man and Woman of the House, four Children, all the Travellers, Servants, Mulateers &c. Over the Fire was a very large Kettle, like a Pot Ash Kettle, full of Turnips and Onions, very large and very fine boiling for the Food of all the Family of Men and Beasts inhabiting both the Kitchen and the Stable, and the Stage.
      The Chamber in which We lodged, had a large quantity, perhaps an hundred Bushells of Indian Corn in Ears, very small however, not half so large as our Corn in America. These Ears were hanging over head upon Poles and pieces of Joist. In one Corner was a large Binn, full of Rape Seed, on the other Side, another full of Oats. In another part of the Chamber lay a few Bushells of Chesnuts. There were two frames for Beds with Straw beds upon them, and a Table in the middle. The Floor I believe had never been washed or swept for an hundred Years. Smoke, Soot and dirt, every where, and in every Thing. There were in the Chamber two Windows or rather Port holes without any glass. There were wooden dors to open and shut before the Windows. If these were shut there was no light and no Ventilator to draw off the unwholesome Air of the Chamber or let in any pure Air from abroad; if they were open We were exposed to all the cold and Vapours, from the external Air. My Inclination and Advice was to keep the Ports open, choosing to encounter the worst Air from abroad rather than be suffocated or poisoned with the Smoke and contaminated Air within. In addition to all these Comforts in such a Tavern it was not to be expected that We should escape the Bosom Companions and nocturnal Ennemies, which We had found every where else. Nevertheless, amidst all these horrors I slept better, than I had done before since my Arrival in Spain.
     